DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:  It appears claim 19 is dependent upon claim 5 although it is a duplicate of claim 9. It is the examiners best interpretation that claim 19 should be dependent upon claim 15 and this is a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 12-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deinhardt (5,043,847).
Regarding Claim 1: Deinhardt teaches an apparatus comprising a field termination assembly comprising: a housing (14) including one or more slots (area holding 4), each slot configured to receive a respective adaptor module (4) configured to be inserted into said slot (fig. 6), said adaptor module configured to perform at least one function related to an associated input or output signal (7, 9, and 10 output LEDs); a base (figs. 3 and 6 show attachment base between housing and rail) comprising a lever (24) configured to be secured to a support rail (shown in fig. 6) at a first end (figs. 3 and 6) and a mount (top side of base in figs. 3 and 6), a second end of said lever being attached to said mount (figs. 3 and 6); and said housing being configured to be mounted to said mount (fig. 3).
Regarding Claim 2: Deinhardt teaches the mount has a top (side attached to housing in fig. 3) to which said housing is configured to be mounted (fig. 3) and a bottom (sides which rail is attached to) to which said lever is attached (fig. 3).
Regarding Claim 3: Deinhardt teaches said lever is attached to said mount at a fulcrum (open area between lever and base causing a fulcrum shown in figs. 3 and 6), said lever being pivotable on said fulcrum (figs. 3 and 6).
Regarding Claim 4: Deinhardt teaches said lever includes a foot (bottom portion of 24) at the first end, the foot may pivot from a resting position (fig.3 when directional force 25 is not applied) spaced apart from said bottom (figs. 3 and 6) to a flexed position (when pressed in the direction of arrow 25) in engagement with said bottom (the lever bends into contact with the bottom section of the base determined from figs. 3 and 6).
Regarding Claim 10: Deinhardt teaches said second end of said lever includes a stop (portion between 24 and 28 in figs. 2-3) which prevents the first end of the lever from pivoting excessively away from engagement with the bottom of the mount (figs. 2-3).
Regarding Claim 12: Deinhardt teaches an apparatus comprising a field termination assembly comprising: a housing (14) including one or more slots (area holding 4), each slot configured to receive a respective adaptor module (4) configured to be inserted into said slot (fig. 6), said adaptor module configured to perform at least one function related to an associated input or output signal (7, 9, and 10 output LEDs); a base (figs. 3 and 6 show attachment base between housing and rail) comprising a lever (24) configured to be secured to a support rail (shown in fig. 6) at a first end (fig. 6) and a mount (top side of base in figs. 3 and 6), a second end of said lever being attached to said mount (figs. 3 and 6) at a fulcrum (open area between lever and base causing a fulcrum shown in figs. 3 and 6), said lever being pivotable on said fulcrum (figs. 3 and 6); and said housing being configured to be mounted to said mount (fig. 3).
Regarding Claim 13: Deinhardt teaches the mount has a top (side attached to housing in fig. 3) to which said housing is configured to be mounted (fig. 3) and a bottom (sides which rail is attached to) to which said lever is attached (fig. 3).
Regarding Claim 14: Deinhardt teaches said lever includes a foot (bottom portion of 24) at the first end, the foot may pivot from a resting position (fig.3 when directional force 25 is not applied) spaced apart from said bottom (figs. 3 and 6) to a flexed position (when pressed in the direction of arrow 25) in engagement with said bottom (the lever bends into contact with the bottom section of the base determined from figs. 3 and 6).
Regarding Claim 20: Deinhardt teaches an apparatus comprising a field termination assembly comprising: a housing (14) including one or more slots (area holding 4), each slot configured to receive a respective adaptor module (4) configured to be inserted into said slot (fig. 6), said adaptor module configured to perform at least one function related to an associated input or output signal (7, 9, and 10 output LEDs); a base (figs. 3 and 6 show attachment base between housing and rail) comprising a lever (24) configured to be secured to a support rail (shown in fig. 6) at a first end (fig. 6) and a mount (top side of base in figs. 3 and 6), a second end of said lever being attached to said mount (figs. 3 and 6); said housing being configured to be mounted to said mount (fig. 3), said mount including a loop (30) and said housing including a catch (area holding 30 in figs. 2-3) configured to engage said loop in a first coupled position (figs. 2-3) and the housing including a hitch (area holding 26 in figs. 2-3) and said base includes a latch (26), said housing and said base pivot with respect to each other to enable said latch to engage said hitch to mount said base to said housing in a second mounted position (col. 4 lines 16-45).

Allowable Subject Matter
Claims 5-9, 11, and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841